Henuy, C. J.,
Dissenting. —I concur in reversing the judgment, but dissent ffóin so much of the foregoing' *101opinion as relates to the proof of specific acts of prostitution alleged to have been committed by the prosecutrix before her seduction by defendant. The case of the State v. Brassfield, 81 Mo. 151, recently decided by this court, in which every member of the court concurred, was duly considered and the authorities cited in the opinion delivered fully sustain the conclusions reached. The majority opinion in the present case is an elaborate review of adjudications in rape and seduction cases which have no application at all to the statutory crime for which this defendant was indicted. If the construction placed upon the statute by my associates is the proper construction, then the words,.“of good repute,” might be stricken from the section as surplusage. The section (sec. 1259, E. S.) is as follows : “ If any person shall, under promise of marriage, seduce and debauch any unmarried female of good repute,” etc. In the ma-. jority opinion the word, “seduce,” is defined, and it is contended that it, ex m termini, implies the debauching of a woman who has never been seduced before. If that is what the legislature meant, the section would have declared the seduction of any unmarried female under a promise of marriage to be a felony, punishable, etc.
What was the object of the statute and why were the words, “of good repute,’'’ employed? The general .assembly evidently bore in mind the fact that a woman may, on one or more occasions, have been led astray and yet not be so abandoned as to make a reformation impossible. That although she may have had sexual connection with' one man, it does not follow that she will yield her person to the solicitations of another ; and that when such a woman will again be overcome only by a promise of marriage the man shall be punished for procuring her consent by such means. There were two classes of statutes on the subject in the other states of the Union, one containing provisions similar to ours, as in Ohio; and the other differing from it, in that they *102provide for the punishment of seduction in the strict sense of the term, by declaring that the crime shall consist in seducing, by means of a promise of marriage, “a woman of previous chaste character.” • Under the latter statutes it has been held that proof of specific acts is admissible, for the reason that “previous chaste character” and “virtuous” are synonymous Andre v. State, 5 Ia. 389; State v. Carron, 18 Ia. 375 ; State v. Sutherland, 30 Ia. 571. But in Ohio, under a statute similar to ours, such evidence was held inadmissible on the ground that the crime consisted not only in seducing a virtuous woman, but a woman of good repute for chastity. Bowers n. State, 29 Ohio St. 542. Our legislature chose to adopt substantially the Ohio statute, and, I think, for good' and sufficient reasons. If a female is not so abandoned as to have lost her reputation by her unchastity, but has retained enough self respect to conceal it from the world, she may be reclaimed and should be protected against one who would induce her to surrender her person to. him upon a promise of marriage, made in order that he might gratify his carnal desires, with no purpose to fulfill his engagement That he has to resort to such means to accomplish his design is proof conclusive that it was. a seduction under a promise of marriage. May not a, woman be twice seduced, or oftener ? Is it to be recognized and announced as a legal principle that once unchaste always unchaste ? Shall the avenues to reformation and respectability be thus forever closed against the-victim of a man’s licentiousness? Shall the law itself outlaw her, and because she has once been so unfortunate as to fall into a seducer’s snares, while amply protecting the more fortunate or less tempted, leave her at. the mercy of heartless libertines, to take care of herself if she can ? She may be of good repute, moving in the-best circles of society, with a determination never again to step aside from the paths of virtue, and shall a heartless libertine, who learns of her former fall, after trying *103all other usual methods and artifices to lead her astray, accomplish his purpose by a promise of marriage aud then escape the punishment he so justly merits by proving her former guilt %
That men may be victimized by designing prostitutes is no answer to the argument. No man has to resort to a promise of marriage in order to cohabit with a prostitute, and that a man can only get a female’s consent by a promise of marriage is conclusive evidence, to my mind, that that woman as much deserves the protection of the law as one who has always been chaste. The opinion of my associates is pregnant of authorities that do not bear upon the question, and full of sentences that are grammatically and rhetorically faultless; but imputes to the general assembly, by their construction of the act, a heartlessness and indifference toward a class of females, who need encouragement and support in the extremely difficult task of reforming their lives, and resisting the temptations which beset them, of which I do not believe that body guilty. If the general assembly had intended what the majority opinion construes the section to mean, they would never have inserted the words, “of good repute,” when there could have been no doubt its import would have been as my associates contend it is now, if these words had been omitted. Effect is, if possible, to be given to every word in a statute, and if those words were not inserted for the purpose herein indicated they are superfluous.
Seduction, says Webster, is: “ Appropriately the crime or act of persuading a female, by flattery or deception, to surrender her chastity.” If, in the statutes under consideration, our general assembly or the legislatures of other states employed the word in the above sense strictly, as contended by my associates, then if they have provided that if a man should, under a promise of marriage, seduce an unmarried female, he should be guilty of a felony, they would have accomplished all *104that was designed, and the words, “of good repute,” “of chaste character,” or their equivalents, would have been without meaning and out of place in the statute. And if the word, “seduce,” is employed in those stat-' utes in that sense, then it follows that a female who has once fallen can never have the protection of the statute. But the word, “ seduction,” has another meaning which has been overlooked by my associates. It signifies : “To draw aside or entice from the path of rectitude.” A woman, after having once surrendered her chastity, may again be in the path of rectitude and be “enticed” or “drawn aside” from it; and in that sense it was used in our statute. This makes sense of the sdction, gives effect to all the words employed, and, utterly refutes the argument contained in the oioinion from which I dissent. The word, “repute,” means “ character reputed or attributed, established opinion.” Repute and character are not synonyms. One may have a reputed character which in fact he is not entitled to, and it is not to be assumed that the legislature was ignorant of the meaning of the terms employed in the statute.
I am utterly unwilling to announce as the proper construction of our statute, that while a man may be incarcerated in the penitentiary and forever disgraced for seducing a chaste female, under a promise of marriage, he majg with impunity, by the same means, lead astray a poor unfortunate who, sorely tempted, once fell, but is endeavoring to lead a virtuous life, determined to err no more. Such need the protection of law, and are as much entitled to it as those who have never been so tempted, or have been so surrounded as to be better able to resist it.
When a woman taken in a fault was brought before Jesus and accused of her crime by Jews who would have stoned her to death, he reproved her accusers, and said to the poor, trembling woman: “ G-o and sin no more.” He thought it possible for her to obey his injunction, and *105I am inclined to believe that the lesson taught by that touching incident was not lost upon the general assembly which enacted the law. I may be in error in my construction of the statute (I do not claim to be infallible), but it is one which does honor to the legislature which enacted it.
It is what, in my judgment, the terms employed import, and so construed it is just such a law as the best interests of society demand, and I think we commit eggregioiis error in overruling the Brass field case.